Eusiis, J.,

delivered the opinion of the court.
This case originated from a contract for the delivery of twelve thousand cubic yards of river sand, at the price of one dollar twelve and a half cents per cubic yard.
The contract is proved, and the plaintiff was not bound to sign a new contract, or a contract varying in its terms from the original, one- The resolutions of the council, under con*551sideration, put the defendants in- default; so that no notice or offer to perform was required on the part of the plaintiff.
It is proved by the testimony of the surveyor of the city of Lafayette, that two thousand and thirty-four cubic yards of sand were delivered by the plaintiff, at the place designated- , _ . , , . . , . by the witness, and were measured by him, the witness, under an order of the council, as is proved by the testimony of the secretary.
The judgment of the court below allows the plaintiff the price of the sand delivered, and the sum of one thousand dollars damages. The' claim for damages, we think, is established by the testimony of Mayfield.
The judgment of the District Court is, therefore, affirmed, with costs.